     Case 2:20-cv-00759-KJD-NJK Document 17 Filed 07/20/20 Page 1 of 2



 1   R. Jacobsen, Esq. (NSBN 13699)
     Jason B. Sifers, Esq. (NSBN 14273)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   ljacobsen@mcdonaldcarano.com
     jsifers@mcdonaldcarano.com
 5
     Attorneys for Defendant
 6   Early Warning Services, LLC
 7                             IN THE UNITED STATES DISTRICT COURT
 8                                     FOR THE DISTRICT OF NEVADA
 9

10   ERNESTO CISNEROS and MARIA                                  Case No. 2:20-CV-00759
     CISNERNOS,
11
                      Plaintiff,
12
             vs.                                                    NOTICE OF SETTLEMENT WITH
13                                                                EARLY WARNING SERVICES, LLC and
     AUTOSCRIBE FINANCIAL PROCESSING,                                 AUTOSCRIBE FINANCIAL
14   LLC; CITIBANK CALIFORNIA; EARLY                                     PROCESSING, LLC
     WARNING SERVICES, LLC; and WELLS
15   FARGO BANK, NA,
16                    Defendants.
17

18

19           PLEASE TAKE NOTICE that Plaintiffs Ernesto Cisneros and Maria Cisneros and

20   Defendants Early Warning Services, LLC and Autoscribe Financial Processing, LLC1

21   (collectively, “Defendants”) have reached a tentative settlement. The parties anticipate filing a

22   Stipulation for Dismissal of the Action as to the claims against the Defendants, with prejudice,

23   within 60 days. The parties request that all pending dates and filing requirements as to the

24   ///

25   ///

26   ///

27
     1
28     To date, Autoscribe Financial Processing, LLC has not yet entered an appearance but has reached a settlement with
     Plaintiffs.


      108929861v1
     Case 2:20-cv-00759-KJD-NJK Document 17 Filed 07/20/20 Page 2 of 2



 1   Defendants, be vacated and the Court set a deadline, sixty days from the present date for filing a

 2   dismissal as to the Defendants.

 3   DATED: July 20, 2020.
 4    KNEPPER & CLARK LLC                              McDONALD CARANO LLP
 5
      By: /s/ Miles N. Clark                           By: /s/ Laura R. Jacobsen
 6       Matthew I. Knepper, Esq. (NSBN 12796)            Laura R. Jacobsen, Esq. (NSBN13699)
         Miles N. Clark, Esq. (NSBN 13848)                Jason B. Sifers, Esq. (NSBN 14273)
 7       5510 S. Fort Apache Rd., Suite 30                2300 West Sahara Avenue, Suite 1200
         Las Vegas, NV 89418-7700                         Las Vegas, Nevada 89102
 8       matthew.knepper@knepperclark.com                 ljacobsen@mcdonaldcarano.com
         miles.clark@knepperclark.com                     jsifers@mcdonaldcarano.com
 9
          KRIEGER LAW GROUP LLC                            Attorneys for Defendant
10        David H. Krieger, Esq. (NSBN 9086)               Early Warning Services, LLC
          500 N. Rainbow Blvd., Suite 300
11        Las Vegas, NV 89107
          dkrieger@kriegerlawgroup.com
12
          Attorneys for Plaintiffs
13

14

15                                                ORDER
16
                                                  IT IS SO ORDERED.
17
                                                  ___________________________________
18                                                UNITED STATES MAGISTRATE JUDGE
19                                                DATED: ___________________________
20

21

22

23

24

25

26

27

28
                                                      2
      108929861v1
